
	

114 HR 5275 IH: Prohibiting the Usurpation of Bathroom Laws through Independent Choice School Act (PUBLIC School Act) of 2016
U.S. House of Representatives
2016-05-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 5275
		IN THE HOUSE OF REPRESENTATIVES
		
			May 18, 2016
			Mr. Messer (for himself, Mr. Rokita, Mr. Fleischmann, Mr. Meadows, Mr. Rogers of Alabama, Mr. Collins of Georgia, Mr. Massie, Mrs. Lummis, Mr. Rouzer, Mr. Jordan, and Mr. Walker) introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To protect the authority of States and local governments to enact and enforce policies regarding
			 the use of sex-segregated bathrooms and sex-segregated locker rooms of
			 educational institutions on the basis of gender identity.
	
	
 1.Short titleThis Act may be cited as the Prohibiting the Usurpation of Bathroom Laws through Independent Choice School Act (PUBLIC School Act) of 2016.
		2.State and local authority regarding sex-segregated bathrooms and sex-segregated locker rooms of
 educational institutionsIt shall not be unlawful under any Federal law (including title IX of the Education Amendments of 1972) for a State, or local government of a State, to enact or enforce a policy regarding the use of sex-segregated bathrooms, or sex-segregated locker rooms, of educational institutions on the basis of gender identity. Federal financial assistance may not be reduced or denied on the basis that a State, or local government of a State, enacts or enforces a policy regarding the use of sex-segregated bathrooms, or sex-segregated locker rooms, of an educational institution on the basis of gender identity.
 3.DefinitionFor purposes of this Act, the term gender identity shall have the meaning given it in section 249 of title 18 of the United States Code.  